NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30142

                Plaintiff-Appellee,             D.C. No. 2:09-cr-00033-RAJ

 v.                                             MEMORANDUM *

CHRISTOPHER THOMAS
YARBROUGH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Christopher Thomas Yarbrough appeals from the district court’s judgment

and challenges the 14-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Yarbrough contends that the district court procedurally erred by imposing

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Yarbrough’s request to
submit this case on the briefs is, therefore, granted.
sentence based on the seriousness of the underlying offense and other improper

sentencing factors, and that it imposed an unreasonable sentence.

      The record reflects that the district court considered Yarbrough’s underlying

offense in connection with permissible 18 U.S.C. § 3583(e) sentencing factors,

including Yarbrough’s history and characteristics and the need to protect the

public, and to assess the extent of Yarbrough’s breach of the court’s trust. See

United States v. Simtob, 485 F.3d 1058, 1062-63 (9th Cir. 2007) (nature and

severity of the underlying offense can be considered as part of the criminal history

of the violator because it is relevant to the violator’s propensity for recidivism, the

threat he poses to the public, and the extent of his breach of the district court’s

trust). The court heard argument from Yarbrough that seriousness of the offense

was not an appropriate sentencing consideration, and the court explained that

Yarbrough was being sentenced for his failure to comply with the conditions of

supervision, and not for the state court conviction that resulted in the revocation.

On this record, we conclude that the court did not base the revocation sentence

primarily on the basis of improper sentencing factors. See id. at 1063. Moreover,

the within-Guidelines sentence is substantively reasonable in light of the section

3583(e) sentencing factors and the totality of the circumstances. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                     17-30142